 

Exhibit 10.22

 

SECURITY AGREEMENT

  

THIS SECURITY AGREEMENT (the “Security Agreement”) is entered into as of the
31st day of December, 2012, by and between (i) POWERVERDE INC., a Delaware
corporation with its principal office located at 420 S. Dixie Highway, Suite 4B,
Coral Gables, Florida 33146 (the “Debtor”) and (ii) the investors listed on the
signature page of this Agreement (the “Investors”) acting through Edward C.
Gomez as their agent for purposes of this Agreement (the “Agent”), having an
address of 6527 Seward Park Avenue S., Seattle, Washington 98118 (“Secured
Party”).

 

The parties hereto agree as follows:

 

1.          Security Interest. Debtor hereby grants to the Secured Party a first
priority security interest in the Collateral (as defined in Section 2 below) to
secure the full and prompt payment of all obligations of the Debtor to the
Secured Party (the “Debt”) due under the Series A Secured Promissory Notes of
even date in the aggregate principal amount of $500,000 issued by Debtor to
Secured Party (the “Notes”).

 

2.          Collateral.

 

  (a)           The “Collateral,” as used in this Security Agreement, consists
of the following:

 

(i)all of Debtor’s accounts receivable now or hereafter existing pursuant to the
License Agreement dated as of August 29, 2000, between Debtor and VDF
FutureCeuticals Inc. (the “Licensee”) as amended through the date hereof, a copy
of which is attached as Exhibit “A” (the License Agreement”);

 

(ii)All proceeds and products of the Collateral; provided, however, that for so
long as no Event of Default exists hereunder or under the Notes, such proceeds
and products may be collected and utilized by Debtor in the ordinary course of
business.

 

  (b)           The parties agree and acknowledge that the amount and value of
the Collateral may change from time to time due to accrual and payment of the
subject receivables.

 

3.          Debtor’s Representations and Warranties. Debtor represents and
warrants that:

 

  (a)           The location where Debtor keeps all of its records concerning
the Collateral is at 420 S. Dixie Highway, Suite 4B, Coral Gables, Florida
33146; and

 

  (b)           Debtor owns the Collateral free and clear of any liens or
encumbrances other than those permitted by this Security Agreement.

 

 

4.          Affirmative Covenants. Debtor covenants that it will:

 

  (a)           Defend the Collateral against the claims and demands of all
persons (other than the Secured Party) at any time asserting any right or
interest therein;

 

  (b)           Pay all costs and expenses incurred by the Secured Party in
connection with the Secured Party’s exercise of its rights and remedies
hereunder, including but not limited to reasonable attorneys’ fees and expenses
at all levels, including before the filing of suit;

 

  (c)           Execute and file any financing statement or other document
required to perfect the Secured Party’s security interest created hereunder and
pay all costs necessary to protect such security interest against the rights or
interests of third parties. Debtor authorizes the Secured Party to file, in
jurisdictions where this authorization will be given effect, a financing
statement describing the Collateral in the same manner as it is described
herein, and agrees that it will, at the request of the Secured Party, execute
one or more financing statements and such other documents (and pay the cost of
filing or recording the same in all public offices deemed necessary or desirable
by the Secured Party) and do such other acts and things, all as the Secured
Party may request to establish and maintain a valid perfected security interest
in the Collateral to secure payment of the Debt. The Secured Party is hereby
appointed Debtor’s irrevocable attorney-in-fact, coupled with an interest, to do
all acts and things which the Secured Party may deem necessary to perfect and
continue perfecting the security interest created hereby and to protect the
Collateral;

 

  (d)           Promptly pay all taxes, if any, as they become due on the
Collateral; and

 

  (e)           (1) keep current, complete, and accurate books and records
pertaining to the Collateral, (2) permit representatives of the Secured Party at
any time upon reasonable advance notice to inspect and make abstracts from
Debtor’s books and records pertaining to the Collateral, and (3) furnish to the
Secured Party such information and reports regarding the Collateral and Debtor’s
financial condition as the Secured Party may from time to time reasonably
require.

 

5.          Negative Covenants. Debtor covenants that it will not:

 

  (a)           Permit any liens or encumbrances (other than those permitted by
this Security Agreement) to attach to any of the Collateral;

 

  (b)           Permit any of the Collateral to be levied upon under legal
process or be subject to any unpaid charge, including taxes;

 

  (c)           Sell, transfer, lease, or otherwise dispose of any of the
Collateral or any interest therein, or offer to do so, except as specifically
permitted in this Security Agreement;

 

  (d)           Permit any amendment to the License Agreement which is adverse
to the interests of Secured Party;

 

  (e)           Permit anything to be done that may impair the value of any of
the Collateral or the security intended to be afforded by this Security
Agreement; or

 

 

  (f)           Use the Collateral, or permit the same to be used, in violation
of any law, regulation, statute, or ordinance.

 

6.          Default. Debtor shall be in default under this Security Agreement
upon the happening of any of the following events, circumstances, or conditions:

 

  (a)           Failure by Debtor to pay any amount owed under the Notes,
including accrued interest thereon, when and as due.

 

  (b)           Any material default by either party under the License
Agreement.

 

  (c)           Termination of the License Agreement;

 

  (d)           Any material representation or warranty made or given, or to be
made or given, by Debtor in this Security Agreement or in any certificate,
agreement, instrument, or statement contemplated by or made or delivered in
connection with this Security Agreement, shall have been incorrect, false or
misleading in any material respect when made.

 

  (e)           Subjection of the Collateral, or any part thereof, to
attachment, levy of execution, or other judicial process.

 

7.          Secured Party’s Rights upon Default. Upon the occurrence of any
default described in Section 6(a) above, or upon any default as set forth in
Section 6(b)-(e) above that has not been cured within 15 days after written
notice to Debtor (each an “Event of Default“):

 

  (a)           All of the obligations and liabilities of the Debtor to the
Secured Party evidenced herein or secured hereby shall, at the Secured Party’s
option, immediately become due and payable without notice to Debtor
notwithstanding any extension or deferral of any of the obligations or
liabilities granted by the Secured Party prior to such Event of Default, and
notwithstanding any terms or provisions in the Notes or any other instrument or
document evidencing any portion of the obligation or liabilities executed prior
to such Event of Default.

 

  (b)           The Secured Party, at its option, may:

 

(i)Enter upon Debtor’s premises peaceably by the Secured Party’s own means or
with legal process and take possession of the Collateral, and Debtor agrees not
to resist or interfere with such action.

 

(ii)Discharge any taxes, liens, or other encumbrances at any time levied or
placed on the Collateral. (Debtor agrees to reimburse the Secured Party on
demand for any payment made or any expense incurred by the Secured Party
pursuant to the foregoing authorization, together with interest on such sums
advanced from the date of such advance to the date of repayment at the highest
lawful rate of interest.)

 

 

(iii)If, in the reasonable opinion of the Secured Party, a receivership may be
necessary to protect the Collateral, the Secured Party shall have the right to
appointment on ex parte application, and without notice to anyone, by any court
having jurisdiction, of a receiver to take charge of the Collateral.

 

(iv)Perform any of the provisions of this Security Agreement on Debtor’s part to
be performed which Debtor fails to perform, and any monies expended in so doing
shall be chargeable to Debtor with interest at the highest rate permitted by law
and added to Debtor’s obligations to the Secured Party.

 

  (c)           In conjunction with and in addition to all of the rights,
powers, remedies, and privileges herein provided to the Secured Party upon
default by Debtor, the Secured Party shall have all the rights, powers,
remedies, and privileges accorded to (1) a secured creditor by the Uniform
Commercial Code in effect in the State of Florida and as may be hereafter
amended or (2) a creditor under any other applicable law.

 

  (d)           The Secured Party will give Debtor reasonable notice of the time
and place of any public sale thereof or of the time after which any private sale
or any other intended disposition thereof is to be made.

 

  (e)           In the event that written notice is necessary under this
Security Agreement or under applicable law, written notice to the Debtor, at the
address set forth herein or otherwise designated in writing, 10 business days
prior to the date of public sale of any of the Collateral, or prior to the date
after which private sale or any other disposition of said Collateral will be
made shall constitute reasonable notice. In the event of any sale or other
disposition of any Collateral, the Secured Party may, at its option, apply the
proceeds of such sale or disposition to the satisfaction of reasonable
attorneys’ fees, legal expenses, and any and all other costs and expenses
incurred in connection with the taking, re-taking, holding, preparing for sale,
and selling of the Collateral before applying same to any other indebtedness.
Without precluding any other method of sale, the sale of Collateral shall be
deemed to have been made in a commercially reasonable manner if conducted in
conformity with reasonable commercial practices of banks disposing of similar
property; but, in any event, the Secured Party may sell on such terms as it may
choose, without assuming any risk by relying upon the credit of any prospective
buyer, and without any obligation to advertise or give notice of any kind other
than such notice as may be expressly required by this Security Agreement or
under applicable law. The Secured Party may sell all of the Collateral, or any
part or unit thereof, at one or more sales.

 

  (f)           Debtor will deliver to the Secured Party or deposit with the
Secured Party, at the Secured Party’s option, in the form received (properly
endorsed for collection, wherever required), all proceeds of Collateral received
by Debtor, immediately upon receipt by Debtor, and prior to such delivery or
deposit will not commingle such proceeds with any other funds or property of
Debtor and will hold such proceeds as an express trust for the Secured Party
until such delivery or deposit.

 

 

  (g)           Secured Party may instruct the Licensee to make all payments
relating to the Collateral directly to the order of Secured Party and to change
the mailing address at which mail addressed to Debtor would otherwise be
received and authorizes the Secured Party or their representatives to open such
mail received at the changed address, and Debtor shall co-sign each instruction.

 

  (h)           The Secured Party shall not be obligated to assert or enforce
any rights, powers, remedies, privileges, or security interests hereunder or to
take any action in reference thereto and the Secured Party may, in its
discretion and at any time, relinquish their rights as to particular Collateral
hereunder without thereby affecting or invalidating the rights of the Secured
Party as to any other Collateral.

 

  (i)           No waiver of or acquiescence in any default shall operate as a
waiver of, or acquiescence in, any other default then existing or thereafter
occurring, whether or not such other default be of the same type as that waived
or acquiesced in. No delay or omission on the part of the Secured Party in
exercising any right, power, remedy, or privilege, hereunder or otherwise, shall
operate as a waiver thereof, and no single or partial exercise by the Secured
Party of any right, power, remedy, or privilege shall preclude any other or
further exercise thereof or the exercise of any other right, power, remedy, or
privilege.

 

  (j)           All of the rights, powers, remedies, and privileges of the
Secured Party in the Event of Default by Debtor, as provided under this Security
Agreement and under applicable law, including, but not limited to, the Uniform
Commercial Code of Florida, shall be cumulative and in addition one to the
other, and in addition to those rights, powers, remedies, and privileges
afforded the Secured Party under the provisions of the Notes or any other
document contemplated by or delivered in connection with this Security Agreement
or in connection with any other agreement by and between Debtor and Secured
Party.

 

8.          Governing Law. This Security Agreement has been delivered and is to
be performed in the State of Florida and shall be construed and interpreted to
the extent permissible in accordance with the laws of the State of Florida,
without regard to conflict of law principles thereof that would result in the
application of the laws of any other jurisdiction. Whenever possible, each
provision of this Security Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Security Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Security Agreement.

 

9.          Agent. The Investors shall act at all times through Edward C. Gomez
(“Gomez”) the Agent, or through any successor Agent, pursuant to the Agent
Agreement of even date among the Investors and Gomez attached hereto as Exhibit
“B”, which is incorporated herein by reference. All notices to Secured Party
hereunder shall be delivered to the Agent, and he shall promptly deliver copies
to the Investors. The Agent shall act in accordance with the written
instructions as in effect from time to time of Investors owning 66-2/3% or more
of the aggregate principal amount of the Notes outstanding (the “Required
Investors”). The Investors agree that all net funds recovered by the Agent
pursuant to the enforcement of the Secured Party’s rights hereunder shall be
distributed to the Investors pro rata in accordance with the principal amounts
of their respective Notes.

 

 

10.          Miscellaneous. “Debtor” and “Secured Party,” as used in this
Security Agreement, respectively include the heirs, legal representatives,
successors and assigns of those parties. The singular pronoun, when used herein,
shall include the plural and the neuter shall include masculine and feminine. If
this Security Agreement is not dated when executed by the Debtor, the Secured
Party is authorized, without notice to the Debtor, to date this Security
Agreement. This Security Agreement shall become effective as of the date of the
first of the Notes to be issued. This Security Agreement shall be binding upon
and inure to the benefit of the parties hereto and their successors and assigns.

 

11.          Litigation. In the event of litigation arising hereunder, the
prevailing party shall be entitled to recover from the nonprevailing party its
or their reasonable attorneys’ fees and expenses in connection therewith at all
levels, including before the filing of suit. Debtor and Secured Party hereby
knowingly, voluntarily, and intentionally waive any right any of them may have
to a trial by jury in respect of any litigation based hereon, or arising out of,
under, or in connection with this Security Agreement or any related course of
conduct, course of dealing, statements (whether verbal or written), or actions
of any of them. This jury trial waiver provision is a material inducement for
the secured party to enter into this Security Agreement and the LC Agreement.

 

12.          Counterparts. This Security Agreement may be executed in any number
of counterparts, each of which shall constitute an original, but all of which
taken together shall constitute but one agreement.

 

This Security Agreement has been duly executed by the parties as of the date and
year first above written.

 

DEBTOR:         POWERVERDE INC.         By: /s/ Richard H. Davis     Richard H.
Davis, CEO         AGENT:         /s/ Edward C. Gomez   Edward C. Gomez  

 

 

      INVESTORS:           Name:                Name:               Name:      
        Name:               Name:    

 